Name: Commission Regulation (EEC) No 3193/82 of 29 November 1982 laying down to what extent applications for issue of export licences submitted during November 1982 for beef and veal products which may benefit from special import treatment in a third country may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  animal product
 Date Published: nan

 30 . 11 . 82 Official Journal of the European Communities No L 338/21 COMMISSION REGULATION (EEC) No 3193/82 of 29 November 1982 laying down to what extent applications for issue of export licences submitted during November 1982 for beef and veal products which may benefit from special import treatment in a third country may be accepted cation of the system of import and export licences in the beef and veal sector (4), as last amended by Regula ­ tion (EEC) No 1 617/82 (^ it should be laid down to what extent these applications may be accepted ; Whereas the quantities for which licence applications have been lodged are lower than those available ; whereas these applications can, therefore, be met in full , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assistance for export of agricultural products which may benefit from a special import treatment in a third country (J ), and in particular Article 1 (2) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by the Act of Accession of Greece, Whereas Commission Regulation (EEC) No 3066/82 of 18 November 1982 on the issue of export licences for beef and veal qualifying for special treatment in a third country (3) laid down that applications for export licences for beef and veal to be exported under Regu ­ lation (EEC) No 2973/79 could be lodged before 24 November 1982 ; whereas pursuant to Article 15 (6) (c) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the appli ­ HAS ADOPTED THIS REGULATION : Article 1 The applications for export licences lodged for the beef and veal referred to in Regulation (EEC) No 2973/79 in accordance with the conditions laid down in Regulation (EEC) No 3066/82 shall be met in full . Article 2 This Regulation shall enter into force on 30 November 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 334, 28 . 12 . 1979, p . 8 . (2) OJ No L 148 , 28 . 6 . 1968 , p . 24. (3) OJ No L 323, 19 . 11 . 1982, p . 16 . (4) OJ No L 241 , 13 . 9 . 1980 , p . 5 . 0 OJ No L 180, 24. 6 . 1982, p . 24 .